Citation Nr: 1747432	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

After review of the record, the Board observes that the RO received additional pertinent evidence-specifically, a new hearing test-after they issued the November 2014 statement of the case (SOC), but did not issue a supplemental statement of the case (SSOC).  Therefore, remand for issuance of an SSOC is necessary.  38 C.F.R. § 19.31 (2016).    

Accordingly, the case is REMANDED for the following action:

Review the evidence and readjudicate the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss.  Issue a supplemental statement of the case (SSOC) to the Veteran and his representative, who shall be given an appropriate amount of time to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




